                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI
                                 ST. JOSEPH DIVISION

ECCLESIASTICAL D. WASHINGTON,                          )
                                                       )
                              Plaintiff,               )
                                                       )
v.                                                     )    Case No.: 17-cv-6139-SJ-NKL-P
                                                       )
BEN BROOKE, et al.,                                    )
                                                       )
                              Defendants.              )
                                                       )

                          MOTION FOR LEAVE TO WITHDRAW

         Phillip J. R. Zeeck hereby moves this Court under W.D. Mo. R. 83.2 to withdraw from

this case as counsel to Plaintiff Ecclesiastical D. Washington. It is counsel’s understanding that

Mr. Washington approves of and consents to this withdrawal because telephone and written

communication have been extremely difficult since Mr. Washington’s move out of Missouri, and

Mr. Washington will be better served by counsel located closer to him. At present, counsel’s

withdrawal can be accomplished without material adverse effect on Mr. Washington’s interests.

         WHEREFORE, with Mr. Washington’s approval and consent, Phillip J. R. Zeeck

requests leave to withdraw his appearance in this matter.



Dated: July 30, 2019                         Respectfully submitted,

                                              /s/ Phillip J. R. Zeeck
                                             POLSINELLI PC
                                             Phillip J. R. Zeeck, MO #65298
                                             900 W. 48th Place, Suite 900
                                             Kansas City, MO 64112
                                             Telephone: (816) 753-1000
                                             Facsimile: (816) 753-1536
                                             pzeeck@polsinelli.com

                                             ATTORNEY FOR PLAINTIFF
                                             ECCLESIASTICAL D. WASHINGTON


69846342.1
             Case 5:17-cv-06139-NKL Document 55 Filed 07/30/19 Page 1 of 2
                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing has been filed electronically
on the 30th day of July, 2019. Notice of this filing will be sent to the following parties by
operation of the Court’s electronic filing system. Parties may access this filing through the
Court’s electronic filing.

         Nicolas Taulbee
         Assistant Attorney General
         615 East 13th Street, Suite 401
         Kansas City, MO 64106
         Telephone:     (816) 889-5000
         Facsimile:     (816) 889-5006
         Email: nicolas.taulbee@ago.mo.gov
         Attorney for Defendants

                                              /s/ Phillip J. R. Zeeck
                                             Attorney for Plaintiff Ecclesiastical D. Washington




                                                2
69846342.1
             Case 5:17-cv-06139-NKL Document 55 Filed 07/30/19 Page 2 of 2
